Title: From George Washington to Cambray-Digny, 4 April 1778
From: Washington, George
To: Cambray-Digny, Louis-Antoine-Jean-Baptiste, chevalier de



Sir.
Head Quarters [Valley Forge] 4th April 1778.

I have received your letter of the 27th Feby informing me of your having letters from Doctor Franklin, and that you are desirous of serving in the Continental Army—it will save you unnecessary traveling and expences to apprise you that Congress alone can place you there, and consequently that your personal application to them, is the first step to be taken by you in prosecuting this business—if they should determine in your favor, it will give me pleasure to render your Situation in the Army as agreeable as possible. I am Sir Your most obedient and most humble Servt

Go: Washington

